        Case 2:20-cr-00154-RFB-NJK Document 11 Filed 03/17/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2
     Nevada State Bar No. 11479
 3   JOANNE L. DIAMOND
     Assistant Federal Public Defender
 4   411 E. Bonneville, Ste. 250
 5   Las Vegas, Nevada 89101
     (702) 388-6577
 6   Joanne_Diamond@fd.org
 7
     Attorney for Gang Mu
 8
 9                       UNITED STATES DISTRICT COURT
10
                                DISTRICT OF NEVADA
11
12   UNITED STATES OF AMERICA,                      Case No. 2:20-cr-154-RFB-NJK-1
13
                 Plaintiff,                         STIPULATION TO CLOSE
14                                                  CASE
           v.
15
16   GANG MU,

17               Defendant.
18
19         IT IS HEREBY STIPULATED AND AGREED, by and between
20   Christopher Chiou, Acting United States Attorney, and Rachel Kent, Special
21   Assistant United States Attorney, counsel for the United States of America, and
22   Rene L. Valladares, Federal Public Defender, and Joanne L. Diamond, Assistant
23   Federal Public Defender, counsel for Gang Mu, that the case be closed.
24         This Stipulation is entered into for the following reasons:
25         1.    On September 1, 2020, Mr. Mu pled guilty to the charge of Failure
26   to Obtain Special Recreation Permit. ECF No. 5. The Court then sentenced him
        Case 2:20-cr-00154-RFB-NJK Document 11 Filed 03/17/21 Page 2 of 3




 1         2.     to a term of 12 months unsupervised probation with the following
 2   special conditions: no adverse contact with law enforcement and pay fines
 3   totaling $275.00. Id.
 4         3.     Mr. Mu is in compliance with the special conditions.
 5         4.     Based on his successful completion of more than 6 months’
 6   unsupervised probation, the parties jointly request the case be closed.
 7         DATED: March 16, 2021.
 8
 9    RENE L. VALLADARES                       CHRISTOPHER CHIOU
      Federal Public Defender                  Acting United States Attorney
10
11
      By /s/ Joanne L. Diamond                 By /s/ Rachel Kent
12
      JOANNE L. DIAMOND                        RACHEL KENT
13    Assistant Federal Public Defender        Special Assistant United States
                                               Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
                                               2
        Case 2:20-cr-00154-RFB-NJK Document 11 Filed 03/17/21 Page 3 of 3




 1
 2                         UNITED STATES DISTRICT COURT
 3
                                DISTRICT OF NEVADA
 4
 5   UNITED STATES OF AMERICA,                    Case No. 2:20-cr-154-RFB-NJK-1
 6
                   Plaintiff,                     ORDER
 7
            v.
 8
 9   GANG MU,

10                 Defendant.
11
12          Based on the pending Stipulation of counsel, IT IS ORDERED that the
13   case is closed.
14          DATED this 17th
                       ____ day of March, 2021.
15
16                                        RICHARD F. BOULWARE, II
17                                        UNITED STATES DISTRICT JUDGE

18
19
20
21
22
23
24
25
26
                                             3
